DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 20160307553 A1).

	Regarding claim 3, Yu discloses: wherein the first portion of the virtual image is changed (e.g., via adjusting at least one among brightness, color, and a light-emitting pattern of the LED) according to a magnitude of the strike velocity information of the strike on the zone area on the physical drum pad (para. 0186).

	Regarding claim 7, Yu discloses the claimed invention (see discussion for claim 1 above).
Regarding claim 8, Yu discloses: the electronic-drum module of claim 7, in combination with one or more physical electronic-drum pads to which the electronic-drum module is operatively coupled (col. 0190-0196).  
Regarding claims 10-11, 14-15 and 17-18, Yu discloses the claimed invention (see discussion for claims 1, 3 and 4 above).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 5-6, 9, 12-13, 16 and 19-20,  are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.
	Regarding claims 2, 9 and 16, Yu does not mention explicitly: wherein the second color is a different tint, tone, hue or shade of the first color. 
However, because the feature in question does not specify any particular function or benefit of the claimed improvement, it is deemed that such limitation of the second color relates merely to non-functional descriptive material which is 
Regarding claims 5, 12 and 19, Yu does not mention explicitly but renders it obvious: displaying a second portion (e.g., 1420 in Fig. 14) of the virtual image in the first color (e.g., in response to a right pad being beaten by the user’s right hand with increased intensity) while simultaneously displaying the first portion (e.g., 1410) of the virtual image in the second color (e.g., the intensity of the beat on the right pad is increased while the intensity of the beat on the left pad is decreased), following receiving the drum-strike velocity information (para. 0183-0187).  
Regarding claims 6, 13 and 20, Yu does not mention explicitly but renders it obvious: displaying a color gradient (e.g., a contrast) on the virtual image from the second color to the first color between the first portion (e.g., the left pad) of the drum and the second portion (e.g., the right pad) of the drum (see discussion for claim 5, 12 or 19 above).  

Response to Arguments
7.	Applicant's arguments received 11/11/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837